952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Melvin Hill TAYLOR, a/k/a Marvin Hill, a/k/a Melvin Hill,Petitioner-Appellant,v.Bishop L. ROBINSON, Secretary of the Department of PublicSafety and Correctional Services;  Eugene M. Nuth,Warden, Maryland CorrectionalInstitution--Jessup 20794,Respondents-Appellees.

No. 91-7293.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1991.Decided Dec. 17, 1991.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-91-1964-H), Alexander Harvey, II, Senior District Judge.
Melvin Hill Taylor, appellant pro se.
D.Md.
DISMISSED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Melvin Hill Taylor appeals the district court's dismissal of his 28 U.S.C. § 2254 (1988) petition.   Taylor claimed that his attorney was ineffective in failing to investigate and litigate the issue of his identity at his trial for arson and assault with intent to murder.   The district court dismissed the petition, relying on the doctrine of res judicata.


2
The district court's reliance on this ground was error.   Res judicata is inapplicable in habeas cases.   Sanders v. United States, 373 U.S. 1, 7-8 (1963).   Our review of the record, however, reveals that Taylor's challenge based on ineffective assistance of counsel is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.